Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 28, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157430                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  MARY WIEGAND, Personal Representative of                                                          Elizabeth T. Clement,
  the Estate of KEITH WIEGAND,                                                                                       Justices
                Plaintiff-Appellant,
  v                                                                SC: 157430
                                                                   COA: 334598
                                                                   Macomb CC: 2014-002700-NH
  HIROSHI YAMASAKI, M.D., EASTSIDE
  CARDIOVASCULAR MEDICINE, PC, KISHAN
  K. JASTI, M.D., and OSAMA N. NUNU, M.D.,
              Defendants,
  and
  ST. JOHN HOSPITAL AND MEDICAL CENTER,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the December 19, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 28, 2018
           d0927
                                                                              Clerk